Case 2:20-cv-11659-GAD-DRG ECF No. 6 filed 08/28/20    PageID.52   Page 1 of 1




August 28th, 2020                                     CASE #: 20-11659
Adam Katsale
917-734-0245
ascensionexpress1111@gmail.com

Good day to you sir/madam,

I am writing in to request an extension of time in regards to sending in a
motion/answer. It is my understanding that I've been granted an
extension of time so far up until September 11th, 2020.

I've already asked the plaintiff's attorney to grant me an additional time
extension, but he (Matthew Kerry) and the plaintiff's main counsel
(Lewis & Lin) are trying to get me to agree to, waiving my right to send
in a defense. I refuse to cooperate with such an unreasonable condition
in exchange for an extension of time to respond.

I would be ever so grateful for this additional extension of time. May I
also ask how many extensions in total I would be allowed/granted to
have?

Sincerely,
Adam Katsale
